PER CURIAM.
This is an appeal from a summary judgment in a case involving alleged breaches of warranty and failures to disclose defects in a home sale case.
Because the defendant Haines repeatedly failed or refused to appear for his properly noticed deposition he has prevented plaintiff from obtaining discovery concerning her lawsuit against him and the other defendants. Thus the case is not yet fully at issue so the trial court was premature in its summary judgment against the plaintiff. Sica v. Sam Caliendo Design, Inc., 623 So.2d 859 (Fla. 4th DCA 1993); A & B Pipe and Supply Co. v. Turnberry Towers Corp., 500 So.2d 261 (Fla. 3d DCA 1986); Danna v. Bay Steel Corp., 445 So.2d 704 (Fla. 4th DCA 1984).
REVERSED and REMANDED.
DAUKSCH, PETERSON and GRIFFIN, JJ., concur.